Title: To George Washington from Major General William Heath, 19 September 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Sept. 19th 1776

Three Troops of Light Horse, making about 90 Men in the whole, have already got in, & others are nearby—Col. Douglas & Col. Stores’s Regiments of Militia are at West Chester—Col. Williams’s have not reached this as yet, but will move forward as soon as they come in—Col. Stores acquaints me that about 4000 Militia may be expected soon; what will be done with them I cannot tell—They have neither Covering or Camp Utensils, and almost all the houses & Barns for many miles back, as the Officers inform me are filled with the Sick of the different Brigades of the Army—The Militia are also destitute of Ammunition, owing to the badness of a Quantity of Gunpowder lately made in that State, & on which they depended for a Supply—I shou’d be glad to know your Excellency’s Pleasure, if they are to be Supplied & with how much.
This morning about Ten O’Clock I was informed that one of Col. Broadhead’s Battalions of Riflemen had drawn up, & were determined to march home—I immediately ordered several Regiments under Arms, & then rode to them—They were partly dispersed before I came to them (about one Company remained) I demanded the Reasons of their Mutinous Behavior; they replied the want of money & Blankets, & the Severe Duty of the Camp; that they were Volunteers &c. I ordered them immediately to repair to their Tents (or the Severest punishment shou’d be inflicted) which they did in an orderly manner[.] I am

since informed, that a number of them previous to this had gone off, Six or Seven of whom, are taken & committed to the main Guard, & others I am told are taken between this & Dobbs’s Ferry—I am just informed that the other Rifle Battalion of Pensylvanians are extremely uneasy, & talk of going home in a Body, I hope they will be removed this night to the Island—They are retarded this Day by the Waggons being employed in fetching hay &c. from Morrissania, & the Horses engaged in moving the Heavy Cannon And the Boats being ordered to Burditt’s Ferry, to ferry over Waggons &c. by means of which they cannot get over their Baggage.
